            Case 1:19-cv-03323-EGS Document 14 Filed 06/08/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DEMOCRACY FORWARD                         :
FOUNDATION,                               :
                                          :
      Plaintiff,                          :
                                          :                    Civil Action No. 19-3323 (EGS)
              v.                          :
                                          :
U.S. DEPARTMENT OF HOUSING AND            :
URBAN DEVELOPMENT, et al.,                :
                                          :
      Defendants.                         :
__________________________________________:

                                    JOINT STATUS REPORT

       Pursuant to the Court’s April 7, 2020, Minute Order, Defendants U.S. Department of

Housing and Urban Development (“HUD”), et al. (“the Defendants”) and Plaintiff Democracy

Forward Foundation (“Plaintiff”), by and through undersigned counsel, hereby submit the

following Joint Status Report:

       1.       Plaintiff filed its Complaint in this action on November 5, 2019 (ECF No. 1),

pursuant to the Freedom of Information Act (“FOIA”), and Defendants answered on January 13,

2020 (ECF No. 9).

       2.       Defendant U.S. Interagency Council on Homelessness (“USICH”):

                a. USICH completed its searches and production on February 11, 2020;

       3.       Defendant Office of Justice Programs (“OJP”):

                a. In the last Joint Status Report, the Court was informed that OJP was in the

                     process of its final review of the 227 pages of potentially responsive pages.

                b.   On April 10, 2020, OJP made a production to Plaintiff with some redactions

                     made pursuant to Exemptions 5 and 6 of FOIA.
            Case 1:19-cv-03323-EGS Document 14 Filed 06/08/20 Page 2 of 3




                c. This was OJP’s complete and final production.

       4.       Defendant HUD:

                a. The Parties informed the Court in the last Joint Status Report that Plaintiff and

                   Defendant HUD had successfully negotiated narrowed search terms, and that

                   HUD agreed to review and process any potentially responsive records based

                   upon Plaintiff’s requested prioritization.      As a result, Defendant HUD

                   processed 567 pages of documents and released all 567 pages on March 31,

                   2020. Some of the pages contained redactions of information pursuant to

                   FOIA Exemptions 5 and 6.;

                b. On April 30, 2020, HUD processed 458 pages and released 458 pages with

                   redactions pursuant to Exemption 5 of FOIA.

                c. On May 29, 2020, HUD processed 750 pages, found 310 pages to be

                   responsive, and released all 310 pages with redactions pursuant to Exemptions

                   5 and 6 of FOIA.

                d. Defendant HUD is continuing its search for responsive records and will make

                   rolling reviews/releases on a monthly basis until completed. Each month’s

                   production will be based on a review of 500 pages of potentially responsive

                   records.

       5.       Based on the above, the Parties propose that they submit another Joint Status

Report by August 4, 2020.
        Case 1:19-cv-03323-EGS Document 14 Filed 06/08/20 Page 3 of 3




Dated: June 8, 2020          Respectfully submitted,


                             MICHAEL R. SHERWIN
                             Acting United States Attorney

                             DANIEL F. VAN HORN, D.C. Bar No. 924092
                             Chief, Civil Division

                             By: __/s/_____________
                             DARRELL C. VALDEZ, D.C. Bar No. 420232
                             Assistant United States Attorney
                             555 Fourth Street, N.W.
                             Washington, D.C. 20530
                             (202) 252-2507
                             Darrell.Valdez@usdoj.gov

                             Counsel for Defendant



                             _____/s/____________________
                             ROBIN F. THURSTON
                             D.C. Bar No. 1531399
                             Democracy Forward Foundation
                             1333 H Street, N.W., Suite 1100
                             Washington, DC 20005
                             Telephone: 202-701-1775
                             Email: rthurston@democracyforward.org

                             Counsel for Plaintiff
